[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION
1. Defendants agree:
a. that they have violated the Stipulated Judgment they signed dated October 16, 1992 and signed by Shaughnessy, J.; CT Page 15933
b. that in lieu of the plaintiff Town of Enfield proceeding on a motion for contempt, the defendants will pay to the Town of Enfield a fine in the total amount of $1000.00 (One Thousand Dollars), payable as follows: $333.33 on or before December 1, 1994; $333.33 on or before January 3, 1995; and $333.34 on or before February 1, 1995
c. that any temporary signs, erected in violation of the aforementioned stipulated judgment have been removed;
d. that the premises are now in conformity with applicable Enfield Zoning Regulations;
e. that they will maintain their premises and operate their business free of zoning violations and in conformity with the Enfield Zoning Regulations and with the site plan approval and any other, approvals which have been given or may in the future be given to their premises by the Enfield Planning and Zoning Commission or Zoning Board of Appeals, under penalty of a fine of $200.00 per day per violation.
THE DEFENDANTS
By Russell F. Denver Robinson, Donovan, Madden Barry 1500 Main Street, Suite 1600 Springfield MA 01115 Tel. 413-732-2301 Their Attorneys
THE PLAINTIFFS
By Michael A. Zizka LeBoeuf, Lamb, Greene  MacRae Goodwin Square 225 Asylum St. Hartford, CT 06103 Tel. 203-293-3500 Their Attorneys